DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 24, 2021 has been entered.
Claims 1-5, 7-12 and 18-20 are pending in the application. Claims 1 and 9 have been amended. Claims 18-20 are newly added. Claims 1-5, 7-12 and 18-20 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed November 24, 2021 is acknowledged.
Status of the claims
The rejection of claim 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a “controlling method”, does not reasonably provide enablement for a “preventive method” is withdrawn due to cancellation of claim 6. 
The rejection of claims 1-8 and 13-14 rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Kim et al. (and Kim et al. Supplemental Information; 2011, Current Biology. Vol.21:990-997; and Supplemental; June 7, 2011.) is withdrawn due to amendment of claims 1-8 to add the limitation of “wherein the compound of formula (I) is applied to the plants in an amount ranging from 0.1 to 5 kg/ha and cancellation of claims 6, 13 and 14.
is withdrawn.
The rejection of claims 13-14 under 35 U.S.C. 102(a)(1) as being anticipated by the CAS Registry RN 843627-74-7, Structure File Updates (2005, CAS Registry, CAS Registry RN 843627-74-7) is withdrawn due to the cancellation of claims 13 and 14.
Rejections not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Claim Objections
Claim 8 is objected to because of the following informalities: The claim should not end with a double period, even with the abbreviation at the end of the claim there should only be one period. 
Claim 10 is objected to because of the following informalities: the first instance of Turnip is capitalized and it should be lower case for consistency.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a 

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12 recites “wherein the compound of formula (I) is applied to the plants in an amount ranging from 0.01 to 5 kg/ha”. Applicant has amended independent claim 1 to add the limitation “wherein the compound of formula (I) is applied to the plants in an amount ranging from 0.01 to 5 kg/ha”. As such, with this amendment, claim 12 no longer further limits independent claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (and Kim et al. Supplemental Information; 2011, Current Biology. Vol.21:990-997; and Supplemental; June 7, 2011.) in view of the Ihori et al. (EP 2,902,387).  Ihori et al. cited by Applicant on the IDS dated 7/11/2018.
Applicant’s invention
	Applicant claims a method for controlling viral disease in plants, comprising applying to the plants at least one compound of formula (I):
    PNG
    media_image1.png
    97
    177
    media_image1.png
    Greyscale
. Applicant claims the control is based on a stimulation of the natural defense mechanism of plants against viruses. Applicant claims the natural defense mechanism of plants against viruses is a RNA-silencing-based plant defense mechanism.
	Applicant claims a method for activating RNA-silencing-based natural defense mechanism in plants, comprising applying to the plants at least one compound of formula (I): 
    PNG
    media_image1.png
    97
    177
    media_image1.png
    Greyscale
.
Determination of the scope of the content of the prior art
(MPEP 2141.01)
RAB18 expression (page 990, col. 2, Novel compound DFPM isolated from a randomly synthesized chemical library inhibits ABA signaling, paragraph 1). Kim et al. teach Signaling Pathway Impact Analysis revealed that DFPM induces components in the plant pathogen signaling network. Strong DFPM-induction of typical pathogen responsive genes PR5 and EDS1 were confirmed using q-PCR (page 990, col. 2, DFPM inhibition of ABA responses required plant immune signaling, paragraph 2). Kim et al. teach their analysis of defense signaling mutants reveal that impairment of ABA signal transduction by DFPM pretreatment requires EDS1 and PAD4, major regulators of effector-triggered and basal immunity in plants (page 994, col. 1, paragraph 1). [5-(3,4-Dichlorophenyl)Furan-2-yl]-piperidin-1-ylMethanethione (DFPM) is the elected compound of formula (I), as claimed in claim 16. DFPM is a compound of formula (I), wherein R1 is 3,4-dichlorophenyl and R2 is Piperidin-1-yl: 
    PNG
    media_image2.png
    269
    140
    media_image2.png
    Greyscale
. 
Kim et al. Supplement teaches samples from 7-day old Arabidopsis T87 cell lines and Arabidopsis roots from 0.5X MS plate-grown 28-day old seedlings were first treated with 50 µM DFPM for 30 min and then with 10 µM of ABA and 50 µM DFPM for another 30 min (page 47, ABA Response Analyses) (claims 1, 2, and 3; applying to plants at least one compound of 
Kim et al. Supplement teaches plate grown 12-day-old seedlings were transferred to 6 well plates with 30 µM DFPM and 10 µM ABA in water as treatment for six hours. DFPM was added 30 min prior to ABA treatment (pages 48-49, Microarray Analyses and Real-Time Quantitative-PCR Measurements, in entirety) (claims 1, 2, and 3; applying to plants at least one compound of formula (I), DFPM, elected compound).
Kim et al. Supplement teaches ABA content was determined using 100 mg of 12-d-old seedlings grown in 0.5X MS agar plates. Three biological replicates were measured two times with different dilution ratios. Seedlings were pretreated with 30 µM DFPM for 30 min prior to exchanging the buffer to 400 mM solution plus DFPM (page 50, ABA Content Measurements) (claims 1, 2, and 3; applying to plants at least one compound of formula (I), DFPM, elected compound).
Difference between the prior art and the claims
(MPEP 2141.02)
Kim et al. evidenced by the Kim et al. Supplement do not specifically disclose a method for controlling viral disease, the compound of formula (I) is applied to the plants in an amount ranging from 0.01 to 5 kg/ha, the stimulation of the natural defense mechanisms, the natural defense mechanism of plants against viruses is a RNA-silencing based plant defense mechanism, the viruses claimed in claims 8 and 9, a method of activating RNA-silencing-based natural defense mechanism in plants. It is for this Ihori et al. is added as secondary reference. 
Ihori et al. teach an ascorbic acid-related compound that is useful as an active ingredient of plant antiviral agent (page 1, paragraph 1). 

    PNG
    media_image3.png
    115
    171
    media_image3.png
    Greyscale
 (page 3, line 1). Ihori et al. teach when the plant antiviral agent is applied to a plant that has been infected with a plant virus, onset of plant disease can be suppressed (page 5, paragraph 25). 
Regarding claim 7, Ihori et al. teach the types of plants to which the plant antiviral agent can be applied include wheat and maize, soybeans, fruits, cotton and orchard grass (page 11, paragraph 97).
Regarding claim 8, soybeans belong to Fabacae family. 	
Regarding claims 9 and 10, Ihori et al. teach examples of viruses include cauliflower mosaic and tobacco mosaic virus and tomato bushy stunt virus (page 11, paragraph 98). Cauliflower mosaic virus belongs to the Caulimoviridae family. Tobacco mosaic virus belongs to the Tobamovirus family. Tomato bushy stunt virus belongs to the Tombusviridae family.
	Regarding claim 11, Ihori et al. teach tomato plants were inoculated with yellow leaf curl virus and the chemical agents were sprayed onto the tomato plants (page 84, paragraph 275).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill before the effective filing date of the invention to combine the teachings of Kim et al. evidenced by the Kim et al. Supplement and Ihori et al. and use the compounds in a method for controlling viral disease or activating RNA-silencing-based natural defense mechanism in plants. Applicant elected DFPM as the compound of formula (I) to be examined. Kim et al., as evidenced by the Kim et al. Supplement Information, teaches that Arabidopsis T87 cell lines and Arabidopsis roots from 0.5X MS plate-grown 28-day old seedlings were first treated with 50 µM DFPM for 30 min and then with 10 µM of ABA and 50 µM DFPM for another 30 min and seedlings were pretreated with 30 µM DFPM Arabidopsis plants belong to the Brassicaceae sp. family of plants, as claimed in claim 8. Kim et al. also teach the compound DFPM improves plant pathogen infection resistance. Kim et al. teach that DFPM induces “rapid activation of plant innate immune responses”. As such, following the prior art teaching that if the same compound is taught in the prior art, DFPM applied to plants, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., controlling viral disease in plants and activating RNA-silencing based natural defense mechanism in plant, without evidence to the contrary. In addition, Ihori et al. teach ascorbic acid-related compounds that have the same furan core are used as plant antiviral agents and one of ordinary skill in the art would have found it obvious that DFPM would have the same properties as the antiviral ascorbic acid-related compounds that control viruses on plant, with a reasonable expectation of success.
Regarding the limitation stimulating the natural defense mechanism of plants against viruses or stimulating the RNA-silencing-based defense mechanism, as claimed in claims 4-5 and 18-20, the instant claims are directed to a method of controlling viral disease in plants, comprising applying to the plants at least one compound of formula (I). Applicant elected DFPM as the compound of formula (I) to be examined. Kim et al., as evidenced by the Kim et al. Supplement Information, teaches that Arabidopsis T87 cell lines and Arabidopsis roots from 0.5X MS plate-grown 28-day old seedlings were first treated with 50 µM DFPM for 30 min and then with 10 µM of ABA and 50 µM DFPM for another 30 min and seedlings were pretreated with 30 µM DFPM for 30 min prior to exchanging the buffer to 400 mM solution plus DFPM. Arabidopsis plants belong to the Brassicaceae sp. family of plants, as claimed in claim 8. As such, following the prior art teaching that if same compound taught in the prior art, DFPM is applied to a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e. stimulating the natural defense mechanism of plants 
One of ordinary skill in the art would have also been motivated to use the compound of formula (I), specifically DFPM, to control the viruses claimed in claims 9 and 10, because Ihori et al. which teach ascorbic acid-related compounds that have the same furan core are used to control plant antiviral agents examples of viruses that include cauliflower mosaic and tobacco mosaic virus and tomato bushy stunt virus. Cauliflower mosaic virus belongs to the Caulimoviridae family. Tobacco mosaic virus belongs to the Tobamovirus family. Tomato bushy stunt virus belongs to the Tombusviridae family. As such, one of ordinary skill in the art would have been motivated to use the compound DFPM taught by Kim et al., as evidenced by the Kim et al. Supplemental Information, to control these viruses with a reasonable expectation of success. 
Regarding claims 1 and 12, wherein the compound of formula (I) is applied to the plants in an amount ranging from 0.01 to 5 kg/ha, one of ordinary skill in the art would have been motivated to use experimentation and optimization to determine the application rate. Kim et al., as evidenced by the Kim et al. Supplement Information, teaches that Arabidopsis T87 cell lines and Arabidopsis roots from 0.5X MS plate-grown 28-day old seedlings were first treated with 50 µM DFPM for 30 min and then with 10 µM of ABA and 50 µM DFPM for another 30 min and seedlings were pretreated with 30 µM DFPM for 30 min prior to exchanging the buffer to 400 mM solution plus DFPM.  It would have been within the purview of one of ordinary skill in the art to determine the result effective amount of DFPM to apply to the Arabidopsis seedlings to get the desired result. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Response to Arguments
Applicant's arguments filed November 24, 2021 have been fully considered but they are not persuasive. Applicant argues that Kim teaches DFPM application to either Arabidopsis T87 cell lines, roots from 28-day old seedlings, or 12-day old seedlings only for short periods of time. Thus, it is respectfully disputed that a method for controlling viral disease in plants would be the inherent result of DFPM applied to plants as taught by Kim. Applicant argues that it is respectfully submitted that there is no basis to reasonably support that the application of DFPM for up to 8.5 hours maximum in Arabidopsis seedlings before their destruction as taught by Kim would have necessarily resulted in control of viral disease as instantly claimed. In response to Applicant’s argument, Applicant claims are directed to a method for controlling viral disease in plants, comprising applying to the plants at least one compound of formula (I):
    PNG
    media_image1.png
    97
    177
    media_image1.png
    Greyscale
 and a method for activating RNA-silencing based natural defense mechanism in plants. Applicant’s claims are directed to applying to the plants the compound of formula (I). There is nothing in the instant claims that indicates that there is a specific time of application or contact needed to control viral diseases in plants or activating RNA-silencing-based natural defense mechanism in plants. Applicant elected DFPM as the compound of formula (I) to be examined. Kim et al., as evidenced by the Kim et al. Supplement Information, Arabidopsis T87 cell lines and Arabidopsis roots from 0.5X MS plate-grown 28-day old seedlings were first treated with 50 µM DFPM for 30 min and then with 10 µM of ABA and 50 µM DFPM for another 30 min and seedlings were pretreated with 30 µM DFPM for 30 min prior to exchanging the buffer to 400 mM solution plus DFPM. Arabidopsis plants belong to the Brassicaceae sp. family of plants, as claimed in claim 8. Kim et al. also teach the compound DFPM improves plant pathogen infection resistance. Kim et al. teach that DFPM induces “rapid activation of plant innate immune responses”. 
The examiner notes that Applicant’s example 2 directed to confirmation of the molecular effect of the silencing modulators has a similar method as that taught by Kim et al. Four-week old SUC-SUL Arabidopsis plants at rosette stage were sprayed with DFPM at 200 ppm. Seven days after treatment, it was shown that DFMP induced a clear expansion of the RNAi-dependent vein-centered chlorotic phenotype. The plant aerial tissues were collected and analyzed molecularly using state-of-the-art methodologies. The visual expansion of the chlorosis correlated with reductions in SUL transcript levels, as analyzed by real-time qRT-PCR. See page 15, lines 1-15.  
As such, following the prior art teaching that if the same compound is taught in the prior art, DFPM applied to plants, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e., controlling viral disease in plants and activating RNA-silencing based natural defense mechanism in plant, without evidence to the contrary. In addition, Ihori et al. teach ascorbic acid-related compounds that have the same furan core are used as plant antiviral agents and one of ordinary skill in the art would have found it obvious that DFPM would have the same properties as the antiviral ascorbic acid-related compounds that control viruses on plant, with a reasonable expectation of success, without evidence to the contrary.
Applicant argues that Kim never states that DFPM “improves plant pathogen infection resistance.” Applicant argues that Kim teaches that “DFPM also stimulates expression of plant Arabidopsis T87 cell lines and Arabidopsis roots from 0.5X MS plate-grown 28-day old seedlings were first treated with 50 µM DFPM for 30 min and then with 10 µM of ABA and 50 µM DFPM for another 30 min and seedlings were pretreated with 30 µM DFPM for 30 min prior to exchanging the buffer to 400 mM solution plus DFPM. Arabidopsis plants belong to the Brassicaceae sp. family of plants. As such, following the prior art teaching that if same compound taught in the prior art, DFPM is applied to a plant, the skilled artisan would expect to obtain a result that necessarily flows with the intended purpose and properties, i.e. stimulating the natural defense mechanism of plants against viruses or stimulating the RNA-silencing-based defense mechanism, without evidence to the contrary. 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)). See MPEP 2112.02.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328. The examiner can normally be reached Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        

/ERIN E HIRT/Primary Examiner, Art Unit 1616